PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/285,622
Filing Date: 26 Feb 2019
Appellant(s): Kusumoto, Walter



__________________
Brad P. Heisler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
102 Rejections
Claim(s) 1-5, 11-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman, Jr. et al. (U.S. Pub. 2015/0320481 hereinafter “Cosman”).
Regarding claim 1, Cosman discloses a method for ablation of bodily structures while protecting adjacent tissues from damage, the method including the steps of: placing an ablation tool adjacent to a target bodily structure to be ablated (e.g. 2404); locating an ultrasound probe within range of tissues to be protected (e.g. 2412); operating the ablation tool to ablate the target bodily structure (e.g. 2420); evaluating ultrasound probe data during said operating step to determine temperature changes of tissues to be protected, based at least partially on detection of changes in speed of sound within the tissues to be protected, the speed change associated with temperature change (e.g. 2428); and adjusting said operating step when said evaluating step detects undesirable temperature change in the tissues to be protected (e.g. ¶240).
Regarding claim 2, Cosman further discloses wherein said operating step includes discharge of electric arc energy from the ablation tool (e.g. ¶¶89, 512).
Regarding claim 3, Cosman further discloses wherein said operating step includes discharge of laser energy from the ablation tool (e.g. ¶¶89, 512).
Regarding claim 4, Cosman further discloses wherein said operating step includes discharge of RF energy from the ablation tool (e.g. ¶¶89, 512).
Regarding claim 5, Cosman further discloses wherein said operating step includes cryogenic heat transfer from the target bodily structure to the ablation tool to ablate by cooling the target bodily structure (e.g. ¶¶89, 512).
Regarding claim 11, Cosman further discloses wherein said adjusting step includes decreasing a power level of the ablation tool (e.g. ¶201).
Regarding claim 12, Cosman further discloses wherein said decreasing step occurs automatically when a threshold temperature is detected in tissues to be protected according to a feedback loop (e.g. ¶201).
Regarding claim 13, Cosman further discloses wherein said decreasing step is terminated when temperature change in tissues to be protected drops below a desired maximum level of temperature change (e.g. ¶201).
Regarding claim 19, Cosman further discloses that the tissue is lung tissue (e.g. ¶50).
Regarding claim 20, Cosman discloses a method for ablation of bodily structures while protecting adjacent tissues from damage, the method including the steps of: placing an ablation tool adjacent to a target bodily structure to be ablated (e.g. 2404); viewing the target bodily structure with a three-dimensional mapping system (e.g. 2412; ¶100); delineating tissue to be ablated within the mapping system (e.g. 2412); locating an ultrasound probe within range of tissues to be protected (e.g. 2412); operating the 
103 Rejections
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claims 1-5, 11-13 and 19-20 above.
Regarding claims 14-18, Cosman discloses the claimed invention except for the explicitly stating that the system is used to treat the myocardium, esophagus and/or the pericardium.  However, Cosman clearly teaches that the system works in any organ or body tissue as disclosed in paragraph 50.  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Cosman, with treatment of the myocardium, esophagus and/or the pericardium since it was known in the art that those tissues are located in the body and therefore are encompassed by Cosman since it works on all body organs and tissue.
Claims 6-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman as applied to claims 1-5, 11-13 and 19-20 above, and further in view of Eigil et al. (U.S. Pub. 2017/0100091 hereinafter “Eigil”).
Cosman discloses the claimed invention except for the system having enhanced processing along with a display with the overlayed temperatures and colors to help the user either pause or move away from the high temperature areas.  However, Eigil .
 (2) Response to Argument
A. Independent claim 1 recites limitations taught by Cosman, such that claim 1 is anticipated by the Cosman reference under 35 U.S.C § 102(a)(1).
The Appellant argues that Cosman fails to teach evaluating ultrasound probe data during said operation to determine temperature changes of tissues to be protected, based at least partially on detection of changes in speed of sound within the tissues to be protected.  The Appellee respectfully disagrees.  The Cosman reference clearly discloses monitoring and controlling the ablation process using the sensed tissue temperature using ultrasound (e.g. ¶178; “as was indicated/addressed in paragraphs 2-3 of the final action filed 15 December 2020”).  Cosman clearly discloses using the ultrasound probe data to determine tissue temperature (e.g. ¶¶47, 61-62, 178, 201, 240; “as was indicated/addressed in paragraphs 2-3 of the final action filed 15 December 2020”).  It is noted that ultrasound uses sound waves to produce images.  The various tissues in the body have different densities and affect the speed of the sound in the reflected signal.  Since the ultrasound system of Cosman utilizes the detected signals (that include the various speed of sound differences) to determine the temperature it 
The Appellant further argues that that the system of Cosman can control the size and position of the ablation by ultrasound imaging in various ways that do not involve detection of changes in speed of sound.  They further argue that analysis of images can show where ablation is occurring through a change in appearance of tissue upon a monitor or screen.  It is noted that Cosman discloses that the system automatically determines the changes in temperature from the data and that the analysis is not done at a screen or monitor (¶178). Therefore, this argument is moot.  Further the claim language does not require that the temperature is determined based on changes in speed of sound.  The claims states, “evaluating ultra sound probe data to determine temperature changes, based at least partially on detection of changes in speed of sound.”
The Appellant further argues that Cosman references a paper written by Mast entitled “Ultrasound monitoring of In Vitro Radio Frequency Ablation by Echo Decorrelation of Imaging” which discloses using the detected ultrasound data to detect temperature.  The Appellant argues that the referenced paper uses echo decorrelation 
If the Appellant wished to have the temperature data being detected based on changes of speed of sound they should have claimed that. However, what they actually claimed was evaluating ultra sound probe data to determine temperature changes, based at least partially on detection of changes in speed of sound.  The claimed language is broad and does not require the speed of sound to be determined and then used to calculate the temperature.  The claim language is silent as to how the temperature is calculated as long as it uses detected data that is based at least partially on changes of speed of sound.  The language only requires that the ultrasound data is evaluated to determine temperature changes and that ultrasound data has to at least include detected changes in speed of sound.  What the Appellant is arguing and claiming are completely different.
Since Cosman teaches using Ultrasound Data that was detected from the user (that includes speed of sound data) to determine temperature and further that the result is used to control the ablation energy, Cosman anticipates claim 1.  Regarding the Applicant’s arguments in section B, It is noted that Cosman anticipates claim 20 for the same reasons as above.  Since there are no substantive arguments regarding the dependent claims, they are assumed to be valid and shall be upheld.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Rex Holmes

/REX R HOLMES/Primary Examiner, Art Unit 3792 
                                                                                                                                                                                                       Conferees:

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792    

                                                                                                                                                                                                    /Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.